Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONClaims StatusClaims 1-7, 9, 10, 13, 14, 17, 18, 20-24 are pending and have been rejected. Claims 8, 11, 12, 15, 16 and 19 have been canceled. Claims 21-24 are new added claims.

Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive.  	Applicant asserts that Daredia fails to teach or suggest, “determine one or more significant time slices from the plurality of time slices of the virtual meeting or presentation based, at least partially, on one or more of the plurality of interaction inputs; generate a summary of the virtual meeting or presentation, wherein the summary comprises a timeline visualization of the virtual meeting or presentation that displays the plurality of time slices of the virtual meeting or presentation in order and indicates the determined one or more significant time slices, and wherein the timeline visualization comprises one or more user selectable graphical representations of at least one of audio data or video data corresponding to at least one of the one or more significant time slices; and in response to user selection of a respective one of the one or more graphical representations of the at least one of the audio data or the video data in the timeline visualization, cause play back of the at least one of the audio data or the video data that corresponds with a respective one of the one or more significant time slices,”. 	However, the Examiner respectfully disagrees as Daredia et al. (U.S. Publication 2020/0403817) in paragraphs 0069, 0100, 0123, 0129, 0130 and figures 3, 4E and 6 shows analyzing, by the digital content management system, the media data and one or more user inputs detected by one or more client devices during the meeting to determine one or more relevant portions (i.e., significant time slices) of the meeting. The machine-learning model can output summaries of audio data, wherein a summary generates the one or more relevant portions of the media data, the highlights can include important/notable points discussed during the meeting. The content of relevant portions of the meeting is provided to a client device.

As it is Applicant's right to claim as broadly as possible their invention, it is also the Examiner's right to interpret the claim language as broadly as possible. It is the Examiner's position that the detailed functionality that allows for Applicant's invention to overcome the prior art used in the rejection, fails to differentiate in detail how these features are unique. It is clear that Applicant must be able to submit claim language to distinguish over the prior arts used in the above rejection sections that discloses distinctive features of Applicant's claimed invention. It is suggested that Applicant compare the original specification and claim language with the cited prior art used in the rejection section above or the remark section below to draw an amended claim set to further the prosecution.

Failure for Applicant to narrow the definition/scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant's intent to broaden claimed invention. 
	
Based on the rationale explained above, the Examiner disagrees with the prior arts being silent to the claimed embodiment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations “the at least one memory and computer program code configured to…”, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it they use a generic placeholder “the at least one memory and computer program code”, coupled with functional language “receive…”, “provide…”, “determine…” and “generate…”, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the written description clearly links or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skilled in the art would recognize what structure, material, or acts perform the claimed function (Page 20 lines 18-26 and Figure 14).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7, 9, 10, 13, 14, 17, 18, 20 and 22-24 are rejected under 35 U.S.C. 102(a)(2)as being unpatentable by Daredia et al. (U.S. Publication 2020/0403817), hereinafter “Daredia”.

As to claim 1, Daredia discloses an apparatus comprising:  	at least one processor (Daredia, see fig. 7, processor); and  	at least one memory including computer program code (Daredia, see fig. 7, memory);  	the at least one memory and the computer program code configured to, with the at least one processor (Daredia, see fig. 7, processor and memory within the computing device), cause the apparatus to:  	provide a plurality of interaction elements to one or more participants of a virtual meeting or presentation, wherein the plurality of interaction elements enable the one or more participants to indicate at least one of an emotion, a request for clarification, a comment, an answer to a survey, or an indication of an experience at a particular time slice of the virtual meeting or presentation (Daredia, see [0101], the content management system can determine whether users taking notes (i.e., interaction inputs) at any given time identify relevant portions (i.e., time slices) of a meeting (i.e., virtual meeting or presentation)); 	receive a plurality of interaction inputs, responsive to the one or more participants interacting with one or more of the plurality of interaction elements during the virtual meeting or presentation, wherein each of the plurality of interaction inputs is associated with one or more of a plurality of time slices of the virtual meeting or presentation (Daredia, see [0101], the content management system can determine whether a threshold percentage of users is taking notes (i.e., interaction inputs) at any given time for identifying relevant portions (i.e., time slices) of a meeting (i.e., virtual meeting or presentation));  	determine one or more significant time slices from the plurality of time slices of the virtual meeting or presentation based, at least partially, on one or more of the plurality of interaction inputs (Daredia, see [0123] & fig. 6 (604), analyzing, by the digital content management system, the media data and one or more user inputs detected by one or more client devices during the meeting to determine one or more relevant portions (i.e., significant time slices) of the meeting); and  	generate a summary of the virtual meeting or presentation, wherein the summary comprises a timeline visualization of the virtual meeting or presentation that displays the plurality of time slices of the virtual meeting or presentation in order and indicates the determined one or more significant time slices, and wherein the timeline visualization comprises one or more user selectable graphical representations of at least one of audio data or video data corresponding to at least one of the one or more significant time slices (Daredia, see [0069] & fig. 3, the machine-learning model 304 can output summaries 310 of audio data. See [0129] & fig. 6 (606), generating a summary of the one or more relevant portions of the media data. See [0100] & fig. 4E, the highlights can include important/notable points discussed during the meeting) and; 	in response to user selection of a respective one of the one or more graphical representations of the at least one of the audio data or the video data in the timeline visualization, cause play back of the at least one of the audio data or the video data that corresponds with a respective one of the one or more significant time slices (Daredia, see fig. 6 and [0130], content of relevant portions of the meeting are provided to a client device).

As to claim 5, Daredia discloses everything disclosed in claim 1, wherein the audio data comprises audio data for a time window starting before a significant time slice corresponding to the audio data and/or finishing after the significant time slice corresponding to the audio data (Daredia, see [0019], the content management system can the audio data to determine points in time corresponding to specific information from the meeting. See [0046], the content management system can then determine a specific time or portion of the audio data corresponding to the user input and determine that the corresponding portion of audio data contains relevant information for the user or for one or more other users).

As to claim 6, Daredia discloses everything disclosed in claim 1, wherein the at least one memory and the computer program code are configured to, with the at least one processor (Daredia, see fig. 7, processor and memory within the computing device), cause the apparatus at least to: determine an empathy score and/or an integrative complexity score for at least some of the one or more significant time slices (Daredia, see [0023], the content management system can analyze audio data, video data, biometric data, and/or user input data to determine a sentiment score (i.e., empathy score) for each meeting attendee. See [0097] & fig. 4D, the content management system can generate sentiment scores (i.e., empathy score) including a sentiment score for each user and an averaged sentiment score for all users and then provide the sentiment scores in the feedback document).

As to claim 7, Daredia discloses everything disclosed in claim 1, wherein the one or more selected time slices are selected based on a current time or are selected based on one or more respective timeline inputs (Daredia, see [0020], the content management system can then determine a portion of the meeting that corresponds to a time when a detected user input occurred to identify the portion as relevant to the user. See [0046], the content management system can then determine a specific time or portion of the audio data (or a specific portion of other materials associated with the meeting) corresponding to the user input and determine that the corresponding portion of audio data contains relevant information for the user or for one or more other users).
 	As to claim 9, Daredia discloses an apparatus comprising:  	at least one processor (Daredia, see fig. 7, processor); and  	at least one memory including computer program code (Daredia, see fig. 7, memory);  	the at least one memory and the computer program code configured to (Daredia, see fig. 7, processor and memory within the computing device), with the at least one processor, cause the apparatus to:  	provide a plurality of interaction elements to a first participant participating in a virtual meeting or presentation, wherein the plurality of interaction elements enable the first participant to indicate at least one of an emotion, a request for clarification, a comment, an answer to a survey, or an indication of an experience at a particular time slice of the virtual meeting or presentation (Daredia, see [0101], the content management system can determine whether a threshold percentage of users is taking notes (i.e., interaction inputs) at any given time for identifying relevant portions (i.e., time slices) of a meeting (i.e., virtual meeting or presentation)), and wherein the virtual meeting or presentation comprises one or more participants (Daredia, see [0025], the content management system improves the accuracy of analyzing data related to meetings and generating corresponding content (e.g., meeting insights) for use by meeting participants);  	comprises a timeline visualization of the virtual meeting or presentation that 4 of 15indicates a plurality of time slices of the virtual meeting or presentation in order and indicates one or more significant time slices, and wherein the timeline visualization comprises at least one or more user selectable visual or graphical representations of at least one of audio data or video data corresponding to at least some of the one or more significant time slices, wherein the one or more significant time slices are determined based, at least partially, on one or more of a plurality of interaction inputs associated with the one or more participants (Daredia, see [0069] & fig. 3, the machine-learning model 304 can output summaries 310 of audio data. See [0129] & fig. 6 (606), generating a summary of the one or more relevant portions of the media data); and  	in response to user selection of a respective one of the one or more representations of the at least one of the audio data or the video data in the timeline visualization, cause play back of the at least one of the audio data or the video data that corresponds with the respective one of the one or more significant time slices  (Daredia, see fig. 6 and [0130], content of relevant portions of the meeting are provided to a client device). 	 	As to claim 10, Daredia discloses everything disclosed in claim 7, wherein the one or more selected time slices are selected based on a current time or are selected based on one or more respective timeline inputs from the first participant (Daredia, see [0020], the content management system can then determine a portion of the meeting that corresponds to a time when a detected user input occurred to identify the portion as relevant to the user. See [0046], the content management system can then determine a specific time or portion of the audio data (or a specific portion of other materials associated with the meeting) corresponding to the user input and determine that the corresponding portion of audio data contains relevant information for the user or for one or more other users).

As to claim 13, Daredia discloses everything disclosed in claim 9, wherein the plurality of interaction inputs elements enabling the first participant to indicate the emotion indicate one or more of: like, dislike, agree, or disagree (Daredia, see [0097], users provide user feedback that indicates users sentiment based on video cues, audio cues, biometric data, or inferences from user inputs at their client devices); and wherein the answers to the survey relates to and experience during the virtual meeting or presentation (Daredia, see [0097], the content management system 102 can utilize one or more cues associated with the meeting to determine a sentiment score for a user including, but not limited to explicit user feedback based on a user response to question).

As to claim 14, Daredia discloses everything disclosed in claim 9, wherein the at least one memory and the computer program code are configured to (Daredia, see fig. 7, processor and memory within the computing device), with the at least one processor, cause the apparatus at least to: provide, at least one of an empathy score and/or an integrative complexity score for at least some of the one or more significant time slices (Daredia, see [0023], the content management system can analyze audio data, video data, biometric data, and/or user input data to determine a sentiment score (i.e., empathy score) for each meeting attendee. See [0097] & fig. 4D, the content management system can generate sentiment scores (i.e., empathy score) including a sentiment score for each user and an averaged sentiment score for all users and then provide the sentiment scores in the feedback document).

As to claim 17, Daredia discloses method comprising:  	providing a plurality of interaction elements to a first participant participating in a virtual meeting or presentation, wherein the plurality of interaction elements enable the first participant to indicate at least one of an emotion, a request for clarification, a comment, an answer to a survey, or an indication of an experience at a particular time slice of the virtual meeting or presentation, wherein the virtual meeting or presentation comprises one or more participants (Daredia, see [0101], the content management system can determine whether a threshold percentage of users is taking notes (i.e., interaction inputs) at any given time for identifying relevant portions (i.e., time slices) of a meeting (i.e., virtual meeting or presentation));  	comprises a timeline visualization of the virtual meeting or presentation that indicates a plurality of time slices of the virtual meeting or presentation in order and indicates one or more significant time slices, and wherein the timeline visualization comprises at least one or more user selectable visual or graphical representations of at least one of audio data or video data corresponding to at least some of the one or more significant time slices, wherein the one or more significant time slices are determined based, at least partially, on one orAttorney Docket No.: 042933/564517 Reply to Office Action of July 21, 2021more of a plurality of interaction inputs associated with the one or more participants (Daredia, see [0069] & fig. 3, the machine-learning model 304 can output summaries 310 of audio data. See [0129] & fig. 6 (606), generating a summary of the one or more relevant portions of the media data); and 	in response to user selection of a respective one of the one or more representations of the at least one of the audio data or the video data in the timeline visualization, causing play back of the at least one of the audio data or the video data that corresponds with the respective one of the one or more significant time slices (Daredia, see fig. 6 and [0130], content of relevant portions of the meeting are provided to a client device). 	 	As to claim 18, Daredia discloses everything disclosed in claim 17, providing, to the first participant, an empathy score and/or an integrative complexity score for at least some of the one or more significant time slices (Daredia, see [0023], the content management system can analyze audio data, video data, biometric data, and/or user input data to determine a sentiment score (i.e., empathy score) for each meeting attendee. See [0097] & fig. 4D, the content management system can generate sentiment scores (i.e., empathy score) including a sentiment score for each user and an averaged sentiment score for all users and then provide the sentiment scores in the feedback document).

As to claim 20, Daredia discloses a non-transitory computer readable medium comprising program instructions stored thereon for performing at least the following:  	 provide a plurality of interaction elements to one or more participants of a virtual meeting or presentation, wherein the plurality of interaction elements enables the one or more participants to indicate at least one of an emotion, a request for clarification, a comment, an answer to a survey, or an indication of an experience at a particular time slice of the virtual meeting or presentation (Daredia, see [0101], the content management system can determine whether users taking notes (i.e., interaction inputs) at any given time identify relevant portions (i.e., time slices) of a meeting (i.e., virtual meeting or presentation));  	receive a plurality of interaction inputs, responsive to the one or more participants interacting with one or more of the plurality of interaction elements during the virtual meeting or presentation, wherein each of the plurality of interaction inputs is associated with one or more of a plurality of time slices of the virtual meeting or presentation (Daredia, see [0101], the content management system can determine whether a threshold percentage of users is taking notes (i.e., interaction inputs) at any given time for identifying relevant portions (i.e., time slices) of a meeting (i.e., virtual meeting or presentation)); 7 of 15 LEGALO2/41084867v5Appl. No.: 17/213,035 Amdt. dated October 21, 2021 Attorney Docket No.: 042933/564517  	Reply to Office Action of July 21, 2021determine one or more significant time slices from the plurality of time slices of the virtual meeting or presentation based, at least partially, on one or more of the plurality of interaction inputs (Daredia, see [0123] & fig. 6 (604), analyzing, by the digital content management system, the media data and one or more user inputs detected by one or more client devices during the meeting to determine one or more relevant portions (i.e., significant time slices) of the meeting); 	generate a summary of the virtual meeting or presentation, wherein the summary comprises a timeline visualization of the virtual meeting or presentation that indicates the plurality of time slices of the virtual meeting or presentation in order and indicates the determined one or more significant time slices, and wherein the timeline visualization comprises one or more user selectable visual or graphical representations of at least one of audio data or video data corresponding to at least one of the one or more significant time slices (Daredia, see [0069] & fig. 3, the machine-learning model 304 can output summaries 310 of audio data. See [0129] & fig. 6 (606), generating a summary of the one or more relevant portions of the media data. See [0100] & fig. 4E, the highlights can include important/notable points discussed during the meeting); and 	in response to user selection of a respective one of the one or more representations of the at least one of the audio data or the video data in the timeline visualization, cause play back of the at least one of the audio data or the video data that corresponds with a respective one of the one or more significant time slices (Daredia, see fig. 6 and [0130], content of relevant portions of the meeting are provided to a client device). 
 	As to claim 22, Daredia discloses everything disclosed in claim 1, wherein the plurality of interaction input elements enabling the one or more participants to indicate the emotion indicate one or more of: like, dislike, agree, or disagree (Daredia, see [0097], users provide user feedback that indicates users sentiment based on video cues, audio cues, biometric data, or inferences from user inputs at their client devices); and wherein the answer to the survey relates to an experience during the virtual meeting or presentation (Daredia, see [0097], the content management system 102 can utilize one or more cues associated with the meeting to determine a sentiment score for a user including, but not limited to explicit user feedback based on a user response to question).
 	As to claim 23, Daredia discloses everything disclosed in claim 17, wherein the plurality of interaction input elements enabling the first participant to indicate the emotion indicate one or more of like, dislike, agree, or disagree(Daredia, see [0097], users provide user feedback that indicates users sentiment based on video cues, audio cues, biometric data, or inferences from user inputs at their client devices); and wherein the answer to the survey relates to an experience during the virtual meeting or presentation (Daredia, see [0097], the content management system 102 can utilize one or more cues associated with the meeting to determine a sentiment score for a user including, but not limited to explicit user feedback based on a user response to question).
 	As to claim 24, Daredia discloses everything disclosed in claim 20, wherein the plurality of interaction input elements enabling the one or more participants to indicate the emotion indicate one or more of: like, dislike, agree, or disagree(Daredia, see [0097], users provide user feedback that indicates users sentiment based on video cues, audio cues, biometric data, or inferences from user inputs at their client devices); and wherein the answer to the survey relates to an experience during the virtual meeting or presentation (Daredia, see [0097], the content management system 102 can utilize one or more cues associated with the meeting to determine a sentiment score for a user including, but not limited to explicit user feedback based on a user response to question).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Daredia et al. (U.S. Publication 2020/0403817), hereinafter “Daredia” in view of Jain et al. (U.S. Publication 2021/0026500), hereinafter “Jain”.

 	As to claim 2, Daredia discloses everything disclosed in claim 1, but is silent to wherein determining the one or more significant time slices is based, at least partially, on whether a number of received interaction inputs for a respective time slice is above a first threshold, and wherein the first threshold is pre-determined or dynamically determined. 	However, Jain discloses wherein determining the one or more significant time slices is based, at least partially, on whether a number of received interaction inputs for a respective time slice is above a first threshold, and wherein the first threshold is pre-determined or dynamically determined (Jain, see [0063], interaction data is received to monitor device interactions reflecting user interactions with the webinar content on user devices as part of the webinar. See [0065], the interactive element module can make the determination based on user devices operated by users that have an amount of user interaction above a threshold amount). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Daredia in view of Jain in order to modify the method for generating meeting insights based on media data and device input data from the teachings of Daredia with the method of interaction determination within a webinar system from the teachings of Jain.
 One of ordinary skill in the art would have been motivated because it would allow to track user interaction with content of the webinar in real time (Jain – 0019).10Vora
As to claim 3, Daredia in view of Jain discloses everything disclosed in claim 2. Daredia further discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor (Daredia, see [0132], processor), cause the apparatus at least to: generate the audio data corresponding to the one or more significant time slices when the number of interaction inputs for the respective one or more time slices is above a second threshold, wherein the second threshold is different from on the first threshold (Daredia, see [0020], the content management system analyzes user inputs to client devices in connection with the meeting to determine relevant portions of the meeting (e.g., relevant portions of an audio recording of the meeting). See [0101], the content management system can determine whether a threshold percentage of users (i.e., total number of participants) is taking notes at any given time for identifying relevant portions of a meeting (e.g., based on meeting heuristics), which can help verify the importance of the portion of a meeting. The Examiner interprets that the second threshold is different from the first thresholds as both thresholds variate interaction inputs in a significant time slice).

As to claim 4, Daredia in view of Jain discloses everything disclosed in claim 2. Jain further discloses wherein the first threshold is determined based at least on a percentage of a total number of participants of the virtual meeting or presentation (Jain, see [0035], amount of user interaction describes measure of user interaction with a computing device or content exposed by the computing device as part of a webinar (i.e., virtual meeting), such as number of attendees (i.e., total number of participants) of a webinar that a participant communicates with during a webinar. See [0065], the interactive element module determinates based on user devices operated by users that have an amount of user interaction above a threshold amount).

 	As to claim 19, Daredia discloses everything disclosed in claim 17, wherein the summary further comprises one or more user selectable visual or graphical representations of the audio data (Daredia, see [0130-0131] & fig. 6 (608), providing the content related to the one or more relevant portions of the meeting for display to a client device of a user associated with the meeting); wherein the one or more user selectable visual or graphical representations are arranged corresponding to the one or more significant time slices (Daredia, see [0035], a relevant portion of meeting data can include a portion of a digital representation (i.e., graphical representations) of a document or media presented or generated during a meeting (e.g., slides, images, agendas, notes, video data)); and  	Daredia is silent to wherein selection of a respective one of the one or more representations of the audio data, is configured to cause play back of the audio data that corresponds with a respective one of the one or more significant time slices. 	However Jain discloses wherein selection of a respective one of the one or more representations of the audio data, is configured to cause play back of the audio data that corresponds with a respective one of the one or more significant time slices (Jain, see [0088], a user interface maintained or generated by user interface module includes options to control playback of a webinar, such as pause, rewind, fast-forward, and loop. See [0119], webinar content module provides content of a webinar that has been pre-recorded, such as by configuring the webinar as a video stream that can be accessed on-demand. See [0120], content (i.e., webinar content) provided by webinar content module that includes any content, such as a video, slides, audio, etc). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Daredia in view of Jain in order to modify the method for generating meeting insights based on media data and device input data from the teachings of Daredia with the method of interaction determination within a webinar system from the teachings of Jain.
 One of ordinary skill in the art would have been motivated because it would allow user interface to have control playback of webinar (Jain – 0088-0089). 	Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over Daredia et al. (U.S. Publication 2020/0403817), hereinafter “Daredia” in view of Smith et al. (U.S. Publication 2011/0320044), hereinafter “Smith”.
 	As to claim 21, Daredia discloses everything disclosed in claim 9, but is silent to wherein the plurality of interaction input elements enable the first participant to indicate inputs relating to environmental conditions experienced by the first participant during the virtual meeting or presentation.   	However, Smith discloses wherein the plurality of interaction input elements enable the first participant to indicate inputs relating to environmental conditions experienced by the first participant during the virtual meeting or presentation (Smith, see [0016], [0019], [0022] and fig. 6, during meeting negotiation between participants is made to change temperature settings). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Daredia in view of Smith in order to modify the method for generating meeting insights based on media data and device input data from the teachings of Daredia with the method of establishing a communication pathway for control at least one environmental setting within a room from the teachings of Smith.
 One of ordinary skill in the art would have been motivated because it would allow to integrate conference room with environmental settings (Smith – 0022).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M PENA-SANTANA whose telephone number is (571)270-0627. The examiner can normally be reached Monday - Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 5712723889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.P/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443